Citation Nr: 1328982	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







REMAND

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The instant matter was most recently before the Board in April 2013, at which time it was remanded for the Veteran to be afforded a VA examination to determine whether the Veteran had a current diagnosis of tinnitus and, if so, whether the Veteran's tinnitus was related to military service.  The Veteran was afforded a VA examination in May 2013, during which he "reported tinnitus perceived in his head and sounding equivalent to bees buzzing and/or hissing," which he stated began after Vietnam combat, "subsequent to exposure to mortar fire missions."  The VA audiologist provided a diagnosis of tinnitus but stated that she could not relate the Veteran's tinnitus to service without resort to speculation.

The Board notes that the United States Court of Appeals for Veteran's Claims (Court) has held that, if an examiner concludes that a nonspeculative opinion cannot be offered, she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Thus, to be adequate, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of or time of onset of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use her medical expertise and training to arrive at an opinion.  Jones, supra (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

In the instant case, the May 2013 VA audiologist set forth certain reasons for why she believed she was unable to provide the requested opinion.  Upon review of the audiologist's opinion, however, it is unclear whether she specifically considered the Veteran's conceded in-service noise exposure or, more importantly, the Veteran's assertion that he has had a "high pitch[ed] humming/buzzing/hissing/ringing sound[] in [his] ears" since service, as requested to do by the Board in its April 2013 remand.  Further, it appears that the examiner is relying on the absence of audiometric data as the reason for why the requested opinion could not be provided without resort to speculation, but the examiner provided no reasoning for why audiometric data is necessary to opine as to when tinnitus began.  (The Board recognizes that tinnitus may be associated with sensorineural hearing loss and that a showing of such a loss of auditory acuity might indeed provide a basis for saying that tinnitus also existed in conjunction with the hearing loss, but as the examiner noted, sensorineural hearing loss is not the sole cause or "generator" of tinnitus.  The question before the examiner was whether tinnitus started as a result of military exposure and noise concurrent with such service, not whether there was a demonstrated hearing defect that would have explained the tinnitus.  The examiner correctly noted that there were no complaints of tinnitus in the record, and the absence of such is a factor to consider when arriving at a medical opinion, but the examiner should have directly addressed the Veteran's current allegation of having experienced tinnitus since just after his military noise exposure.)

Accordingly, the matter must be remanded for the examiner who conducted the May 2013 examination to provide an addendum to that report that specifically considers the Veteran's alleged continuity of symptoms and, if deemed necessary, discusses why audiometric data is necessary to determine whether the Veteran's tinnitus is related to in-service noise exposure.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the VA audiologist who examined the Veteran in May 2013 and obtain from her an addendum to her examination report that provides an extended rationale for her opinion regarding the onset of the Veteran's tinnitus.

The audiologist should state specifically why the Veteran's assertion that he has had a "high pitch[ed] humming/buzzing/hissing/ringing sound[] in [his] ears" since service is not sufficient to support a nexus between his currently diagnosed tinnitus and his conceded in-service acoustic trauma.  (The audiologist must not rely on the fact that the January 2009 VA examination report fails to indicate complaints of tinnitus as it has been determined by the Court that it was unclear whether the examiner had affirmatively asked the Veteran whether he had tinnitus during that examination.)

If the audiologist determines that the Veteran's lay assertions and statements of continued problems since service do support an association between his current tinnitus and his period of military service, the reasons for such a determination should be set forth in detail.  

If the audiologist remains unable to provide an opinion as to the onset of the Veteran's tinnitus, the audiologist should explain why the lack of audiometric data at the time of separation from service is relevant to a determination of whether the Veteran's tinnitus is related to noise exposure in service.  

(If the May 2013 VA audiologist is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA audiologist who should be requested to provide an opinion as to whether the Veteran's tinnitus is related to in-service noise exposure.  Any opinion must discuss why the Veteran's assertion that he has had a "high pitch[ed] humming/buzzing/hissing/ringing sound[] in [his] ears" since service is or is not sufficient to support a nexus between his currently diagnosed tinnitus and his conceded in-service acoustic trauma.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

